Citation Nr: 0704747	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-24 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for arthritis of the 
right hip. 

3. Entitlement to service connection for arthritis of the 
left hip.  

4. Entitlement to service connection for arthritis of the 
right knee.  

5. Entitlement to service connection for arthritis of the 
left knee.  

6. Entitlement to service connection for traumatic arthritis 
of multiple joints.  

7. Entitlement to a rating higher than 30 percent for anxiety 
disorder/post-traumatic stress disorder.  

8. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.  

In January 2007, the appeal was advanced on the Board's 
docket.   


FINDINGS OF FACT

1. The back disability, degenerative arthritis of the 
lumbosacral spine, was not affirmatively shown to have been 
present in service, arthritis was not manifest to a 
compensable degree within one year of separation from 
service, and the current back disability, degenerative 
arthritis of the lumbosacral spine, first documented after 
service, is unrelated to a disease, injury, or event of 
service origin.  

2. Arthritis of the right hip is not currently shown. 

3. Arthritis of the right knee is not currently shown. 

4. Arthritis of the left hip is not currently shown. 

5. Arthritis of the left knee is not currently shown. 

6. Traumatic arthritis of multiple joints is not currently 
shown. 

7. Anxiety disorder/post-traumatic stress disorder is shown 
to be productive of a disability picture that equates to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to various symptoms such as flatten 
affect, anxiety, sleep disturbance, intrusive thoughts, 
flashbacks, and avoidance; his disability picture is without 
evidence of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation, and difficulty in establishing and maintaining 
effective work and social relationships.

8. The only service-connected disability is post-traumatic 
stress disorder, rated 30 percent disabling, and the rating 
of 30 percent does not meet the requisite percentage 
requirements for a total disability rating for compensation 
based on individual unemployability. 


CONCLUSIONS OF LAW

1. A back disability, degenerative arthritis of the 
lumbosacral spine, was not incurred in or aggravated by 
service, and service connection for degenerative arthritis of 
the lumbosacral spine as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2. Arthritis of the right hip was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006). 

3. Arthritis of the right knee was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006). 

4. Arthritis of the left hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006). 

5. Arthritis of the left knee was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

6. Traumatic arthritis of multiple joints was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

7. The criteria for a rating higher than 30 percent for 
anxiety disorder/post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

8. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.17 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The veteran was provided pre- and post-adjudication VCAA 
notice by letters, dated in July 2004 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claims of service connection, that is, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service; on claim for increase, the veteran was 
notified that the evidence needed to substantiate the claim 
was evidence that the disability had increased in severity; 
and on the claim for a total disability rating, the evidence 
needed to substantiate the claim was evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities.  The 
veteran was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of his claims.  The notice included the degree of 
disability assignable and the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  And the claims were then 
readjudicated following substantial content-complying notice 
as evidenced by supplemental statement of the case, dated in 
August 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
On the claims of service connection, a VA examination is not 
required in the absence of evidence of an association with an 
established event or injury in service (back disability) or 
evidence of current disability (arthritis of the right hip 
and knee, left hip and knee, and traumatic arthritis of 
multiple joints).  The veteran was afforded VA examinations 
for the claim for increase.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).



As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in service.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, an arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Under 38 U.S.C.A. § 1154(b) with respect to combat veterans, 
VA will accept as sufficient proof of service- connection 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disability.  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and the events in service.  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).

Factual Background 

The service medical records show that from March to August 
1945 the veteran was hospitalized for anxiety reaction, 
precipitated by combat.  It was noted that he had sustained a 
concussion in combat.  There was no complaint, finding, or 
history of a back injury on injuries involving the hips, 
knees, or other joints.  The bone and joint examinations were 
negative.  The veteran was subsequently discharged from 
service because of the psychiatric disability.  

After service, in a rating decision in September 1945, the RO 
granted service connection for anxiety reaction and assigned 
a 50 percent rating.  In a rating decision in June 1947, the 
disability rating was reduced to 10 percent under Diagnostic 
Code 9400.  In a rating decision in September 2001, the 
rating was increased to 30 percent. 

On initial VA examination in May 1947, the veteran complained 
of occasional back pain, but no back abnormality was found.  
There was no history of a back injury and no complaint, 
finding, or history of right hip or knee injury or left hip 
or knee or other trauma to the joints. 

On VA examination in May 1973, the veteran complained of back 
pain, extending into the hips and lower extremities, dating 
to service when he carried heavy radio equipment, which was 
aggravated by prolonged walking, standing, and changes in the 
weather.  There was no history of treatment.  X-rays revealed 
arthritis of the lumbosacral spine, but the hip joints and 
sacroiliac joints were clear.  

In April 1980, a private physician stated that the veteran 
had degenerative arthritis of the spine, established by X-ray 
in 1977.  

Private medical records disclose that in December 1998 the 
veteran complained of lower back pain radiating into the 
lower extremities, and the assessment was lumbar disc disease 
versus diabetic peripheral neuropathy.  In January 2003, the 
veteran complained of arthritic stiffness.  In April 2004, it 
was noted that the veteran was unable to work because of 
arthritis, coronary artery disease, diabetes, and other 
significant problems. 

VA records, dated in January and February 2004, show 
degenerative changes of the lumbosacral spine by X-ray and 
MRI and of the sacroiliac joints by X-ray.  In November 2005, 
it was reported that an X-ray of the hip was negative.  

In September 2004, a private physician stated that the 
veteran should not be able to work because of arthritis, 
bypass surgery, diabetes, and claudication. 

Back Disability 

As the no chronic back condition was noted during service, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  After service, 
degenerative arthritis of the lumbosacral spine by X-ray was 
first documented in 1973 almost thirty years after service 
and well beyond the one-year presumptive period for arthritis 
as a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. 
§§ 3.307, 3.309.  Although the veteran complained of 
occasional back pain in 1947, no back abnormality or 
disability was identified.  The period without documented 
complaints from 1947 to 1973 opposes rather than supports 
continuity of symptomatology.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service). 

While the veteran currently has arthritis of the lumbosacral 
spine, and while the veteran did engage in combat, and while 
the veteran's statements and testimony are credible as to the 
facts of his combat service, including a concussion he 
sustained when an artillery shell hit near him, combat status 
merely relieves a veteran of proving that an incident 
occurred in service.  Combat status does not establish a 
connection between service and the current disability.  
Service connection still requires that there be a nexus 
between the current disability and service.

Although the veteran is competent to describe post-service 
symptoms because it does not necessarily follow that there is 
a relationship between the current claimed disability and 
service, medical evidence is required to demonstrate such a 
relationship. 38 C.F.R. § 3.303(d).

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates degenerative arthritis of the 
lumbosacral spine to an injury, disease, or event of service 
origin, the preponderance of the evidence is the against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Arthritis of the Right and Left Hips and Knees 
Traumatic Arthritis of Multiple Joints

The medical evidence of record both VA and private, covering 
the period from 1947 to 2005, does not document arthritis of 
the right hip or knee or arthritis of the left hip or knee or 
traumatic arthritis of multiple joints by X-ray or by history 
or by clinical finding. 

Although an injury may have occurred in service, an injury 
alone is not enough to establish service connection, there 
must be evidence of a current disability resulting from the 
injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of 
proof of a present disability, there is no valid claim of 
service connection for arthritis of the right hip or knee or 
of the left hip or knee or traumatic arthritis of multiple 
joints.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current arthritis of the right hip or right knee 
or left hip or left knee or a traumatic arthritis of multiple 
joints, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).  

Anxiety Disorder/Post-Traumatic Stress Disorder 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Anxiety disorder (Diagnostic Code 9400) and post-traumatic 
stress disorder (Diagnostic Code 9411) are rated under the 
same criteria.  The criteria for the next higher rating, 50 
percent, are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9400 and 9411.


A GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score ranging from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  While the GAF score is relevant evidence, the GAF 
score alone is neither statutorily nor regulatory controlling 
in rating a psychiatric disorder, rather the rating is 
determined by the application of the Rating Schedule, 
38 C.F.R. Part 4, as explained above. 

Factual Background

The current claim for increase was received at the RO in May 
2004. 

The relevant evidence in this case consists of VA 
examinations in August 2004, September 2005, and February 
2006.  

On VA psychiatric examination in August 2004, the veteran 
complained of anxiety, dysphoria, sleep disturbance, night 
sweats occasionally, nightmares once a week, intrusive 
thoughts, a startle response, and of avoiding crowds.  He 
denied flashbacks, suicidal ideation, and symptoms of anger 
and hyperviligiance.  There was no history of inpatient 
treatment, but he did receive outpatient treatment.  The 
veteran stated that he retired because of heart disease. 

On mental status evaluation, the veteran was described as 
alert and oriented. Insight was marginal and affect was 
mildly blunted.  Attention was adequate.  Speech was fluent.  
He was logical and goal-directed.  There was no evidence of a 
thought disorder.  There was mild impairment of adaptation, 
interaction, and social functioning, but no significant 
impairment in occupational functioning.  And the overall 
level of impairment as described as mild.  The Global 
Assessment of Functioning (GAF) score was 60.  

On VA psychiatric examination in September 2005, the veteran 
complained of increased nervousness.  He complained of sleep 
disturbance, nightmares, night sweats, occasional flashbacks, 
and intrusive thoughts.  He stated that he avoided crowds and 
he had difficulty controlling anger.  It was noted that he 
was married for 60 years to the same woman, with whom he 
continued to live, and he described their relationship as 
good.  On mental status examination the veteran was alert and 
oriented.  His insight was adequate but his affect was 
blunted.  His attention was adequate and there was no 
impairment of speech.  He was logical and goal directed.  He 
denied depressive or suicidal symptoms.  There was no 
evidence of a thought disorder.  The examiner noted that the 
veteran's symptom had worsened since the 
last examination, although in 2004 he displayed more 
significant cognitive difficulties than currently.  
Impairment of social functioning and overall impairment was 
moderate.  The GAF score was 50.  

On VA psychiatric examination in 2006, the veteran's symptoms 
were similar to those of which he complained in 2004 and 
2005, namely, sleep disturbance, nightmares, night sweats, 
occasional flashbacks, intrusive thoughts, and avoidance of 
crowds.  The veteran reported mild difficulty with anger 
control and mild emotional blunting, as well as increased 
generalized anxiety.  He continued to describe his marital 
relationship as good.  

On mental status evaluation, the veteran was alert and 
oriented.  His insight was adequate but his affect was 
blunted.  He had adequate attention.  There was no evidence 
of memory loss.  He was logical and goal-directed.  Symptoms 
of depression appeared to represent the most significant 
worsening of his presentation.  He reported mild dysphoria, 
occasional crying, variable appetite and anergia, and 
intermittent feelings of hopelessness and helplessness.  He 
denied suicidal ideation and there was no evidence of a 
thought disorder, pressured speech or grandiosity.  There was 
no motor activity or restlessness.  The examiner reported 
that the veteran's status was highly consistent with that 
provided on prior examinations but there appeared to be a 
slight worsening of the level of anxiety, and the GAF score 
associated with post-traumatic stress disorder remained 
stable at 50.  In regard to functional abilities, the 
examiner stated that the veteran was experiencing moderate 
impairment in social and occupational functioning and that 
the overall level of disability relative to post-traumatic 
stress disorder was moderate.  The examiner assigned an 
overall GAF score of 45. 

Analysis 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, from 2004 to 2006, while there has been 
some change in the severity of the symptoms, the change does 
not more nearly approximate the level of disability 
encompassed in the criteria for a 50 percent rating. 

Under Diagnostic Codes 9400 and 9411, the current degree of 
impairment due to the documented symptoms of anxiety, 
dysphoria, depression, blunted affect, and avoidance of 
crowds is encompassed in the 30 percent rating.  In the 
absence of symptoms of circumstantial or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
impairment or short and long term memory, impaired judgment 
or abstract thinking, or disturbances of motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships, the disability picture does not more 
nearly approximate or equate to the criteria for a 50 percent 
rating.  Moreover, the record shows that the veteran retired 
due to physical disability and not due his service-connected 
anxiety disorder/post-traumatic stress disorder and the 
veteran has remained married for many years as evidence of 
the ability to maintain an effective relationship. 

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Codes 9400 and 9411, such as sleep disturbance, 
nightmares, intrusive thoughts, startle response, flashbacks, 
and avoidance of activities that arouse recollections of his 
experiences in World War II, these symptoms do not raise to 
the level of reduced reliability and productivity required 
for a 50 percent rating.  Although the GAF scores range from 
a low of 45 to a high of 60, for the reason explained, the 
actual symptoms did not more nearly approximate the criteria 
for the 50 percent rating. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for anxiety disorder/post-traumatic stress disorder. 

Total Rating 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more.  38 C.F.R. § 4.16 

The veteran's only service connected disability is post-
traumatic stress disorder, which is 30 percent disabling.  
Therefore the veteran does not meet the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16. 

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extra-schedular basis.   38 C.F.R. 
§§ 3.321(b)(1), 4.17. 

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 



While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating. 

The record shows that the veteran has not has required 
hospitalization for his service-connected psychiatric 
disorder and the manifestations of the disability are not 
greater than those contemplated by the schedular criteria.  
Therefore, referral of the claim for extra-schedular 
consideration is not in order. Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996).

ORDER

Service connection for a back disability, degenerative 
arthritis of the lumbosacral spine, is denied. 

Service connection for arthritis of the right hip is denied. 

Service connection for arthritis of the right knee is denied. 

Service connection for arthritis of the left hip is denied. 

Service connection for arthritis of the left knee is denied.

Service connection for traumatic arthritis of multiple joints 
is denied.  

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


